PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/239,323
Filing Date: 17 Aug 2016
Appellant(s): Warlick, John



__________________
David L. King
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 7/12/2021 from which the appeal is taken have been modified by the advisory action dated 11/22/2021, with particular regards towards the interview summary for addressing the newest claim 1 and 6 limitation.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
 (2) Response to Argument
“1. Whether claims 1-3 are unpatentable under 35 U.S.C. 103 over Schultheiss et al. (US 2006/0100552 A1) in view of Haddad et al. (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) and Li et al. (US 6,066,123)."
Appellant page 11 remarks
In response to the Appellant’s arguments under section (vii)(1) on page 13 in the first paragraph regarding claim 1, in which the Appellant argues that the Schultheiss reference cannot teach the claimed invention as Schultheiss does not teach increasing testosterone levels, and the Schultheiss treatment was directed to the penis not the testicles as required by the claims, the Examiner respectfully disagrees. Firstly, the Examiner does not assert that Schultheiss teaches increasing testosterone or the Schultheiss is directed specifically towards applying the acoustic shock wave treatment to the testicles, but rather uses Haddad and Li to teach these limitations. Secondly, the Schultheiss reference is not limited to the penis, and indeed the penis is not even specifically recited in the Schultheiss reference. Rather, Schultheiss teaches subjecting genital tissue, reproductive organs, or the entire reproductive region to 
In response to the Appellant’s arguments under section (vii)(1) on page 13 in the second and third paragraphs regarding claim 1, in which the Appellant argues that the Haddad reference recited no benefit in the treatment of prepubertal and adult rats and thus one of ordinary skill in the art would not find it instructive, the Examiner respectfully disagrees. While the adult rats did not show significant changes in testosterone levels, the prepubertal rats did have a statistically significant increase in testosterone (see Haddad, page 14 “Results” section second paragraph, Table 2). There are certain diseases, such as Kallmann syndrome, in which a human adult male would never have completed puberty (i.e. prepubertal) and as such have lower levels of testosterone. It would have been obvious to one of ordinary skill in the art to combine the Schultheiss, Haddad, and Li references in order to try to treat those adults, as Haddad teaches the prepubertal rats successfully had an increase in testosterone. Additionally, there is a species difference between rats and humans, which means there could potentially be different biological responses to stimuli. Thus, it would have been obvious to one of ordinary skill in the art to combine the Schultheiss, Haddad, and Li references and repeat an experiment similar to the one described in Haddad to see if a healthy adult human male could have their testosterone level affected by the modified Schultheiss invention. Thus, the Haddad reference 
In response to the Appellant’s arguments under section (vii)(1) on page 13 in the last paragraph and page 14 in the first two paragraphs regarding claim 1, in which the Appellant argues that the Haddad ultrasound waves cause cavitation and thermal concerns and thus Haddad cannot be used to teach the claimed invention, the Examiner respectfully disagrees. The Haddad ultrasound waves are not being used in the modified Schultheiss invention. Rather, Haddad is being used to teach the specific location (i.e. the testicles) at which the Schultheiss acoustic shock waves are applied for increasing testosterone. The Schultheiss shock waves avoid causing cavitation and hemorrhaging (see Schultheiss, para. [0092]). Thus, the modified Schultheiss invention would also avoid this tissue damage as the Schultheiss shock waves are the only waves being used in the modified invention, thereby rendering this argument moot. 
In response to the Appellant’s arguments under section (vii)(1) on page 14 in the last paragraph regarding claim 1, in which the Appellant argues that the Examiner has provided no real reason to combine Schultheiss and Haddad as they use different waves and Haddad has no benefit to adult specimens, the Examiner respectfully disagrees. Firstly, the Examiner used the Li reference to link the different waves of Schultheiss and Haddad. As explained in the final office action, Li teaches ultrasound waves emitted in pulses with characteristics as utilized in Haddad would induce a shock wave deep in tissue (Haddad has ultrasound pulses with a 1.5MHz frequency, 1KHz repetition rate which is equivalent to a 1 msec pulse duration, and a 20mW/cm2 intensity; Li teaches ultrasound pulses with a 1.5 MHz frequency, 0.01-100 ms pulse duration, and 0.01-100 W/cm2 intensity can induce shockwaves) (see Haddad, page 13, second 
In response to the Appellant’s arguments under section (vii)(1) on page 14 in the last paragraph regarding claim 1, in which the Appellant argues that Haddad does not teach a benefit to treating post-pubertal patients and that it is pure speculation that a human with a pre-pubertal condition would be the same as the rats studied in Haddad, and thus Haddad cannot be used to teach the claimed invention, the Examiner respectfully disagrees. The 
In response to the Appellant’s arguments under section (vii)(1) on page 15 in the second paragraph regarding claim 1, in which the Appellant argues that their written specification was directed towards sexually/biologically adult patients experiencing a loss of testosterone due to aging and thus Haddad cannot be used to teach the claimed invention, the Examiner respectfully disagrees. The Appellant has not required in the claimed invention that the treated adult patients need to be sexually/biologically adult patients experiencing a loss of testosterone due to aging, and thus this argument is moot.
In response to the Appellant’s arguments under section (vii)(1) on page 15 in the second paragraph regarding claim 1, in which the Appellant argues that it is pure speculation that a pre-pubertal condition such as Kallmann syndrome would be corrected by increasing testosterone with this claimed method and thus Haddad cannot teach the claimed invention, the Examiner respectfully disagrees. The Examiner did not say that a patient with Kallmann syndrome would be cured of this condition upon treatment with the Appellant’s device. Rather, patients with Kallmann syndrome can be treated with acoustic waves as taught by the modified not curing them of Kallmann syndrome. Thus, this argument is moot. 
In response to the Appellant’s arguments under section (vii)(1) on page 15 in the second paragraph regarding claim 1, in which the Appellant argues that the Haddad reference does not teach an increase of testosterone in adult rats and thus cannot be used to teach the claimed invention, the Examiner respectfully disagrees. As previously explained, Haddad teaches an increase of testosterone in prepubertal rats, and therefore one of ordinary skill in the art would recognize the potential to treat prepubertal humans (which can include adults with Kallmann syndrome) for increasing testosterone. Thus, Haddad can still be used to teach the claimed invention. 
 “2. Whether claims 1-3 are unpatentable under 35 U.S.C. 103 over Hellstrom et al. (“Absence of Long-Term Gonadotoxicity in Primates Receiving Extracorporeal Shock Wave Application”, see attached article) in view of Schultheiss."
Appellant page 16 remarks
In response to the Appellant’s arguments under section (vii)(2) on page 18 in the first paragraph regarding claim 1, in which the Appellant argues that the Hellstrom reference requires the monkeys being treated to be put under anesthesia for treatment and thus cellular damage and localized hemorrhaging would result from the shock waves applied, the Examiner respectfully disagrees. It is only the Appellant’s opinion that cellular damage and localized hemorrhaging would result from the Hellstrom treatment, and there is no evidence that this damage would occur in the Hellstrom treatment. Regardless, the Hellstrom acoustic waves were modified by Schultheiss in the 35 U.S.C. 103 rejection of claim 1 to have the same low 
In response to the Appellant’s arguments under section (vii)(2) on page 18 in the first paragraph regarding claim 1, in which the Appellant argues that the Hellstrom reference does not use the terms “plasma T” or “testosterone” and thus one of ordinary skill would not learn from this reference, the Examiner respectfully disagrees. The term “testosterone” appears a number of times in the Hellstrom references as it is one of the substances being measured before and after the acoustic shock wave treatment. Most relevantly, the term “testosterone” appears in the Hellstrom abstract as well as Hellstrom page 20 in the left column in the last paragraph where the acoustic wave treatment is described as having a variable impact on testosterone.  Thus, one of ordinary skill in the art would see the Hellstrom reference as being pertinent to the Appellant’s claimed invention. Regardless, according to the MPEP 2112.02(l) and (II), as long as the prior art teaches using the claimed specific parameters of acoustic shock waves on a testicle, there would inherently be an increase in a patient's testosterone. Thus, as Hellstrom teaches using acoustic shock waves on a testicle (see Hellstrom Fig. 4 and page 18, left column, last paragraph) and Schultheiss teaches the specific parameters of the claimed acoustic shock wave (see Schultheiss paras. [0048], [0093], [0116]), this combination of references would inherently result in an increase of testosterone in the patient, thereby teaching the claimed invention.
“3. Whether claim 6 is unpatentable under 35 U.S.C. 103 over Schultheiss in view of Haddad, Li, and Farber (US 2009/0017107 A1)."
Appellant page 18 remarks
In response to the Appellant’s arguments under section (vii)(3) on page 20 in the second-to-last paragraph regarding claim 6, in which the Appellant argues that the Farber reference is directed to a chemical/pharmaceutical solution and thus cannot be used to teach the claimed invention, the Examiner respectfully disagrees. The Farber reference is used only to
teach the idea of comparing pre-and post-treatment testosterone measurements when performing a testosterone increasing treatment. Farber is not being used to teach additionally using drugs to increase testosterone. Regardless, in any treatment directed to increasing a level of a hormone in the body, with or without drugs, it would be advantageous to take a pre-treatment baseline for comparison to post-treatment levels so that a physician can know if or how well a treatment works for a specific patient. Thus, Farber can still be used to teach the claimed invention.
In response to the Appellant’s arguments under section (vii)(3) on page 20 in the second-to-last paragraph regarding claim 6, in which the Appellant argues that Li uses ultrasound waves which are not related to the claimed acoustic waves and thus cannot be used to teach the claimed invention, the Examiner respectfully disagrees. The Examiner actually uses Li to teach the link between ultrasound waves and acoustic sound waves. As previously explained, Li teaches ultrasound waves emitted in pulses with characteristics as utilized in Haddad would induce a shock wave deep in tissue (Haddad has ultrasound pulses with a 1.5MHz frequency, 1KHz repetition rate which is equivalent to a 1 msec pulse duration, and a 2 intensity; Li teaches ultrasound pulses with a 1.5 MHz frequency, 0.01-100 ms pulse duration, and 0.01-100 W/cm2 intensity can induce shockwaves) (see Haddad, page 13, second paragraph in the “Material and Methods” section; see Li, col. 4, lines 41-57). Therefore, the Haddad reference’s ultrasound wave pulses would have induced acoustic shock waves in the testicular tissue as taught by Li, thereby treating the tissue with shock waves similarly to the Schultheiss reference. Thus, as Li teaches the link between ultrasound waves and acoustic shock waves, the Li reference can still be used to teach the claimed invention. 
In response to the Appellant’s arguments under section (vii)(3) on pages 20-24 regarding claim 6, in which the Appellant repeats the arguments presented with regards to claim 1, the Examiner respectfully disagrees for the reasons previously explained in the Examiner’s response to section (vii)(1) of the Appellant’s arguments set forth above.
“4. Whether claim 6 is unpatentable under 35 U.S.C. 103 over Hellstrom in view of Schultheiss and Farber”.
Appellant page 24 remarks
In response to the Appellant’s arguments under section (vii)(4) on page 26 regarding claim 6, in which the Appellant repeats the arguments presented with regards to claim 1, the Examiner respectfully disagrees for the reasons previously explained in the Examiner’s response to section (vii)(2) of the Appellant’s arguments set forth above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:


/JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                            
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.